J-S15038-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    MAURICE TARON JACKSON                      :
                                               :
                       Appellant               :      No. 1396 WDA 2018

             Appeal from the PCRA Order Entered August 30, 2018
                 In the Court of Common Pleas of Erie County
             Criminal Division at No(s): CP-25-CR-0003292-2015


BEFORE:      GANTMAN, P.J.E., SHOGAN, J., and COLINS*, J.

MEMORANDUM BY GANTMAN, P.J.E.:                          FILED APRIL 24, 2019

        Appellant, Maurice Taron Jackson, appeals from the order entered in the

Erie County Court of Common Pleas, which denied his first petition filed under

the Post Conviction Relief Act (“PCRA”).1 We affirm.

        In its opinions, the PCRA court accurately set forth the relevant facts

and procedural history of this case. Therefore, we have no reason to restate

them.2

        Appellant raises one issue for our review:

           WHETHER THE [PCRA] COURT ABUSED ITS DISCRETION IN
____________________________________________


1   42 Pa.C.S.A. §§ 9541-9546.

2 The court denied PCRA relief on August 30, 2018. Appellant timely filed a
notice of appeal on September 26, 2018. On October 3, 2018, the court
ordered Appellant to file a concise statement of errors complained of on appeal
pursuant to Pa.R.A.P. 1925(b), which Appellant timely filed on October 17,
2018.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S15038-19


         FAILING TO GRANT PCRA RELIEF PREDICATED ON A CLAIM
         OF THE DEPRIVATION OF PROPER TIME CREDIT?

(Appellant’s Brief at 2).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable Daniel J.

Brabender, Jr., we conclude Appellant’s issue merits no relief. The PCRA court

opinions comprehensively discuss and properly dispose of the question

presented. (See Rule 907 Notice Opinion, filed May 23, 2018, at 2-3; Rule

1925(a) PCRA Court Opinion, filed October 22, 2018, at 1-2) (finding: record

belies Appellant’s claim; at sentencing, court expressly stated it awarded

Appellant credit for time served; to extent that Department of Corrections is

improperly computing amount of time credit due, Appellant’s remedy is to

pursue original action in Commonwealth Court). Accordingly, we affirm on

the basis of the PCRA court’s opinions.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/24/2019




                                    -2-
                                                                              Circulated 03/26/2019 03:18 PM




COMMONWEAL TH OF PENNSYLVANIA                        : IN THE COURT OF COMMON PLEAS
                                                       OF ERIE COUNTY, PENNSYLVANIA
                        v.                           : CRIMINAL DIVISION

MAURICE TARON JACKSON, APPELLANT                     : NO. 3292 of2015              C)           o:,      �--
                                                                                                          I ' I

                                                                                   fT\
                                                                                    .--
                                                                                re,  rr,         0        ::r:;
                                                                                :,J?J:O          �        A
                                                                                1:,:,;:r=-;;     N
                                                                                                          0
                                                                                                          -n
                                                                                ""TJ0n           N
                                                                                 :::>-no                   ::.u
                                            OPINION                              ,...... 0 c::    :P"'     rr:
                                                                                  cno:z    ,-.: c:
          Appellant, Maurice Taran Jackson, filed a Notice of Appeal from the Or���
                                                                                ..... --1
                                                                                          �. gvs;-- aoJ
                                                                                      (/)          '"        (/

2018, dismissing his Motion for Post Conviction Collateral Relief ("PCRA"). Appellant 'med a

Rule 1925(b) Statement of Matters Complained of on Appeal on October 17, 2018.                           This

Opinion is in response thereto.

                                    APPELLANT'S CLAIMS

          Appellant claims he was never afforded credit for time served when he was arrested in

the State of Illinois on a fugitive warrant. Appellant claims this Court committed an abuse of

discretion and imposed an illegal sentence for failure to afford Appellant credit for time served.

In the PCRA, Appellant claimed he was not afforded credit for time served and, if credit for time

served was afforded, the Department of Corrections is incorrectly computing the credit for time

served.

          Both of the these claims were addressed in the Notice of Intent to Dismiss PCRA of May

23, 2018, incorporated by reference as though fully set forth herein. Appellant's first contention

that he was not afforded credit for time served is factually unsupported. At sentencing, this

Court stated: "We'll give him credit for his time served since he has been incarcerated [going

back to ... October - - at Cook County, Illinois]. Sentencing Transcript, March 24, 2016, pp. 11,

12. Thus, the claim is belied by the record.

          Appellant claims an illegal was sentence was imposed by the Court as the Department of

Corrections is incorrectly computing the credit for time served. As discussed in the Notice of
Intent to Dismiss PCRA, Appellant's remedy is to pursue an original action with the

Commonwealth Court. "It is well-settled that if an alleged sentencing error is thought to be the

result of an erroneous computation of sentence by the Bureau of Corrections, the appropriate

recourse would be an original action in the Commonwealth Court challenging the Bureau's

computation." Commonwealth v. Hollawell, 604 A.2d 723, 725 (1992). This appellate claim is

meritless.



                                        CONCLUSIONS

        For the reasons set forth herein and in the Notice of Intent to Dismiss PCRA of May 23,

2018, this appeal is without merit and must be dismissed.

        The Clerk of Records is directed to transmit the record.




                                              BY THE COURT:




             /��,t{Jj't!}
DATE:




cc: District Attorney's Office
    William J. Hathaway, Esq., 1903 West gth St., PMB #261, Erie, PA 16505




                                                 2
                                                                           Circulated 03/26/2019 03:18 PM




COMMONWEALTH OF PENNSYLVANIA                         IN THE COURT OF COMMON P�As:).
                                                     OF ERIE COUNTY, PENNSYLVA� ·�
                                                                                   ('")                -:,'- ?--
                                                                                A"\<        . .�.       � ,....,
                       v.                            CRIMINALDIVISION           ··.
                                                                                 ?.Jr-p ,..•'-p          --" �
                                                                                1
                                                                                               _,.-              .
                                                                                 -;::;..�('·       ,        'c;,        -f)
                                                                                    ·. 0 ('">             ((\
MAURICE T ARON JACKSON,
                     PETITIONER                      N0.3292of2015
                                                                                      .... :, ,{\ 0
                                                                                       y ('">      s -:, .
                                                                                                      ""'  (')
                                                                                                            C)
                                                                                                            {\
                                                                                           �"\0,.�: 1
                                                                                                        �
                                                                                          ,.J' ,::::;; • ..::.     ••         { j'.'
                                                                                            o;;_--.-1.             .,,,.
                                                                                             y' ·(),                cP

                            NOTICE OF INTENT TO DISMISS PCRA

                                  . z-:
                              PURSUANltTO PA.R.CRIM.P. 907

       AND NOW, to-wit, this? · ....-day of May, 2018, upon remand by the Superior Court,

and after an independent review of the record including Petitioner's pro se Motion for Time

Credit Nunc Pro Tune filed January 19, 2017, treated as Petitioner's first petition for post-

conviction collateral relief, and the Supplement to Motion for Post-Conviction Collateral Relief

filed April 16, 2018 by PCRA counsel, Petitioner's sentencing claim shall be dismissed as not

cognizable under the PCRA. Because the claim can be addressed based upon the existing record,

there is no need for an evidentiary hearing.



                                        BACKGROUND

       The matter came before the Superior Court on the pro se appeal from this Court's May

23, 2017 order denying the Motion for Reconsideration of Sentence Nunc Pro Tune (filed May

17, 2017). Reconsideration had been sought from the order of March 1, 2017 denying the

Motion for Reconsideration Nunc Pro Tune (filed February 21, 2017).

       On March 6, 2018, the Superior Court remanded the case for the appointment of counsel.

The Superior Court directed PCRA counsel was to either file   an amended PCRA motion dating




                                               1
back to an unresolved prose Motion for Time Credit Nunc Pro Tune filed January 19, 2017, or

comply with the mandates of Turner/Finley. 1

           The background of the case as further set forth in the Superior Court's unpublished

memorandum decision filed March 6, 2018 at 977 WDA 2017 is incorporated herein by

reference as though set forth at length.

           On March 16, 2018, this Court appointed William J. Hathaway, Esquire, as PCRA

counsel who filed a Supplement to Motion for Post-Conviction Collateral Relief on April 16,

2018.



                                                    DISCUSSION

           On February 4, 2016, Maurice Taron Jackson, Petitioner, entered a negotiated guilty plea

before the Honorable John Garhart to Count 1, Corrupt Organizations, and Count 3, Possession

With Intent to Deliver.2 On March 24, 2016, Petitioner was sentenced by the undersigned within

the standard range of the sentencing guidelines to an aggregate of four to ten years of

incarceration as follows:

                    Count 1: Corrupt Organizations - 12 months to 36 months of incarceration
                    with 326 days of credit for time served, and

                    Count 3: Possession With Intent to Deliver - 36 months to 84 months of
                    incarceration, consecutive to Count 1.

           In the pro se Motion filed January 19, 2017, Petitioner averred the Department of

Corrections failed to award Petitioner credit at this docket for time served in Illinois from

October 29, 2014 to May 4, 2015. In the supplemental PCRA filed April 16, 2018, PCRA

counsel incorporated by reference the averrnents of the prose PCRA of January 19, 2017, and

� See Commonwealth v Jackson, Unpublished Memorandum filed March 6, 2018 at 977 WDA 2017.
2
    18 Pa.C.S.A. §91 l(b)(3) and 35 P.S. §780-l 13(a)(30), respectively.

                                                             2
asserted the failure to award credit for time served from October 29, 2014 to May 4, 2015

resulted in the imposition of an illegal sentence.

          The premise of the claims is the Court failed to award credit for time served. The

premise is fundamentally incorrect. The Court awarded Petitioner credit for time served since he

was incarcerated. See Sentencing Order, March 24, 2016; Transcript of Sentencing Proceedings

held March 24, 2016 (Sentencing Tr.), pp. 11-12.

          PCRA counsel's reliance upon Commonwealth v. Hollawell, 604 A.2d 723 (Pa.Super.

1992) and Commonwealth v. Diamond, 546 A.2d 628 (Pa.Super. 1988) is misplaced. The issue

presented in this case is not whether credit for time served was awarded, but rather, is whether

credit for time served was properly computed and/or properly allocated to a particular case or

docket.     This is a matter for the Department of Corrections or the Commonwealth Court to

address. This is not a claim cognizable by the PCRA.

          The erroneous computation of sentence by the Department of Corrections does not render

the sentence an illegal sentence subject to challenge in a post-conviction proceeding.

Commonwealth v. Perry, 563 A.2d 511, 512-513 (Pa.Super. 1989). "It is well-settled that if an

alleged sentencing error is thought to be the result of an erroneous computation of sentence by

the Bureau of Corrections, the appropriate recourse would be an original action in the

Commonwealth Court challenging the Bureau's computation." Commonwealth v. Hollawell, 604

A.2d at 725.




                                                     3
                                          CONCLUSION

        For the foregoing reasons, the Petitioner's claim concerning the computation of time

served is not a cognizable claim under the PCRA and Petitioner is not entitled to relief under the

PCRA.

        Petitioner is hereby put on notice that his Motion for Post Conviction Collateral Relief

will be dismissed after twenty (20) days from the date of this Notice. Within this same time

period, Petitioner shall have the right to file any Objections to this Notice.




                                                         BY THE COURT:




cc:   histrict Attorney's Office                             ,
      • �illiam J. Hathaway, Esq., PMB # 261, 1903 West Eighth Street, Erie, PA 16505
       zMarice Taron Jackson, Inmate No. ML5936, SCI Albion, 10745 Route 18, Albion, PA
        16475�0001 LEGAL MAIL




                                                   4